A WILL, after directing the personal estate to be sold, and the real estate leased until the rents, with the proceeds of the sale .of the personal property, should he sufficient to pay the after-named legacies, contained the following provision—“I will and bequeath to my sister Isabel the sum of 50 dollars annually, to he paid out of the rents of the place and the proceeds of the sale of my personal property, and continued until the following sums are paid.” The will then gave several legacies, and directed that, after their payment, the real estate should be sold and a distribution made.
Held, that in each year the 50 dollars were to be paid to Isabel, before any payment to the other legatees.